DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The limitations “a respective initial oven module” and “a respective final oven module” in claim 1 are being interpreted as being separate and distinct from “a plurality of oven modules” with its requirement of containing “baking spaces”. Although these limitations “a respective initial oven module” and “a respective final oven module” share certain terms, they are introduced as separate entities with no direct relationship stated. The applicant disclosed specifications (for example Paragraph 26) also seems to indicate that the loading module 4 and discharge module 5 do not inherently have baking spaces, but instead move bakery products into baking spaces. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “basic design” is a relative term which renders the claim indefinite. The term “basic design” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what aspects two modules must share or how close two modules must be to be considered as sharing “a same basic design”. Paragraph 22 of the specifications states that as a result of sharing a same “basic design” that different modules have the same spatial requirements. However, it is unclear whether having the same spatial requirements is the definition of sharing the same basic design or if it is merely a consequence of sharing the same basic design. For purpose of examination, different modules which appear to share similar spatial requirements will read on the claim.
Regarding claim 4, it is unclear whether the term “case” is referring to the oven modules or to the receptacles. Claim 4 could either be stating that each oven module contains one fan configured to circulate the circulating air or that each receptacle in the oven modules has a fan configured to circulate the circulating air. Paragraphs 36 and 38 of the specifications and Figure 3 of the drawings seem to indicate that two fans, one for each receptacle, is used in the modules. For purpose of examination, the claim will be interpreted in this manner. Claims 5-7 are rejected as drawing dependence from claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenburger (US 6526961 B1) in view of JANK (DE 102015219267 A1).
Regarding claim 1, Hardenburger teaches a conveyor baking oven for continuous baking operation (Figure 1),
- with at least two conveyor baking spaces (Hardenburger Annotated Figure 3; a plurality of baking spaces is indicated)
The baking spaces indicated are locations where heated air is uniformly distributed onto food products by upper and lower plenum fingers.

    PNG
    media_image1.png
    693
    1153
    media_image1.png
    Greyscale

Hardenburger Annotated Figure 3; initial oven module, baking modules, baking spaces, and final oven module are all labeled.
- with a plurality of oven modules with baking spaces (Hardenburger Annotated Figure 3; two baking modules are labeled each with two baking spaces contained within), 
Each oven module contains three plenum fingers for distributing hot air onto the food products (Column 4 Lines 26-35 as can be seen in Figures 2 and 6).
which combine to form the conveyor baking spaces between a respective initial oven module (Hardenburger Annotated Figure 3; initial oven module where food products are introduced into the oven) arranged in a leading manner when seen in the bakery product conveying direction, and a respective final oven module (Hardenburger Annotated Figure 3; final oven module where food products leaves the oven), which is the last in row when seen in the bakery product conveying direction (Hardenburger Annotated Figure 3; baking spaces are arranged between the initial oven module and the final oven module), 
Each conveyor has a separate speed and may travel in either a left to right or right to left direction (abstract). As such, the initial and final oven module may change designation depending on the direction that the conveyors are traveling.
- wherein the oven modules have a multi-level arrangement (Figure 6 and Hardenburger Annotated Figure 3; each of the oven modules have a multi-level arrangement) such as to define the at least two conveyor baking spaces arranged on top of one another (Figure 6 and Hardenburger Annotated Figure 3; at least two baking spaces are arranged on top of one another), 
- with a bakery product conveyor device (conveyor assemblies 50 and 60) configured to continuously convey bakery products between the respective initial oven module and the respective final oven module of one of the conveyor baking spaces (Column 2 Lines 13-15; each conveyor is positioned to transport food products from one opening to the other and would be fully capable of running continuously), 
Hardenburger fails to teach:
- with a thermal oil heating device having at least one thermal oil heat exchanger configured to heat the conveyor baking spaces by radiant heat.	
JANK (DE 102015219267 A1) teaches an oven with a baking chamber, wherein:
the oven includes a plurality of baking zones (Figure 1B Paragraph 57) in which the baked goods are baked by means of convection heating (Paragraph 35)
- with a thermal oil heating device having at least one thermal oil heat exchanger (Paragraph 66; heat exchanger plate 2 through which thermal oil can flow as a heat exchanger) configured to heat the conveyor baking spaces by radiant heat (Paragraph 36; radiant heating is provided in the form of a heat exchanger).
Paragraph 58-59 teaches that the heat exchange plates 2 for radiant heating of the baked goods placed on the conveyor belt 4 in each baking zone.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hardenburger with JANK and include heat exchanger plates which use thermal oil as a heat exchanger to heat the baking zones with radiant heat. This would have been done to allow for multivariable use of convection and radiation (JANK Paragraph 10) and to enable simultaneous and alternating transmission of heat by radiation and by convection to the baked goods with each being controlled separately from each other (JANK Paragraph 11).

Regarding claim 2, Hardenburger as modified teaches the baking oven as claimed in claim 1, wherein 
at least some of the oven modules have a same basic design (Hardenburger Annotated Figure 3; the baking modules appear to share the same spatial requirements).
See 112b rejection above for “basic design”.

Regarding claim 3, Hardenburger as modified teaches the baking oven as claimed in claim 1, comprising:
a convection device (fan box 80) configured to guide circulating air through the baking spaces in at least one circulating air cycle (Figures 5-6 Column 4 Lines 36-50; return air is reheated and then pressurized by fans 82 and 84 before being directed toward the air fingers and then the food products), 
JANK further teaches:
with the at least one thermal oil heat exchanger being part of the at least one circulating air cycle (Figures 1B, 2B, and 3; the heat exchanger plates 2 for radiant heating are located within the path of the circulating air cycle)
It would have been obvious for the same motivation as claim 1.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenburger (US 6526961 B1) in view of JANK (DE 102015219267 A1) and in further view of Zapata (US 6576874 B2).
Regarding claim 4, Hardenburger as modified teaches the baking oven as claimed in claim 3, wherein:
at least some of the oven modules each have at least two receptacles (Figure 6; air fingers 210A, 205A, and 200A), with 
the respective baking space of the oven module being arranged between the receptacles (Hardenburger Annotated Figure 3; each of the baking spaces are located between two air fingers in each module), with the convection device having an arrangement of fans (Figure 5; fan box 80 contains fans 82 and 84), used to circulate the circulating air (Column 5 Lines 55-61; fans provide hot air circulation with baking chamber 20 and fan box 80), such that at least some of the baking oven modules are each equipped with at least one fan (Figure 2; each baking oven module is equipped with at least one fan).
See 112b rejection above for “case”.
Hardenburger as modified fails to teach:
at least some of the oven modules each have at least two receptacles for in each case one fan - 13 -Docket No.: RSH09-01configured to circulate the circulating air
Zapata (US 6576874 B2) teaches a modular heating element for a conveyor oven, wherein:
the oven modules (Figure 2C; plenum assembly) each have at least two receptacles (Figure 2C; upper plenum housing 40 and lower plenum housing 42) for in each case one fan (Column 4 Lines 13-30; upper and lower plenum each contain a motor that drives a blower)  - 13 -Docket No.: RSH09-01configured to circulate the circulating air (Column 4 Lines 31-41; the blowers force the heated air into the plenums which then discharge the air onto the food)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hardenburger with Zapata and included a fan for each individual receptacle. This would have been done so that the airflow could be individually controlled to allow the user to more precisely control the cooking process (Zapata Column 4 Lines 13-30).

Regarding claim 5, Hardenburger as modified teaches the baking oven as claimed in claim 4, wherein:
the convection device has an arrangement of the fans such that all of the oven modules of a conveyor baking space are equipped with at least one fan (Hardenburger Annotated Figure 3 and Figure 5; each oven module that contains a conveyor baking space is equipped with at least one fan).

Regarding claim 6, Hardenburger as modified teaches the baking oven as claimed in claim 4, wherein:
the convection device has an arrangement of the fans such that the fans are arranged on the same side of the baking spaces of the oven modules of one of the conveyor baking spaces (Figure 5; the fans of all the oven modules are all arranged on the same side of the conveyor baking spaces)
Zapata further teaches:
both of the motors and the blowers attached to said motors are located on the same side of the baking space of the plenum assembly (Figure 2)
It would have been obvious for the same motivation as claim 4.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenburger (US 6526961 B1) in view of JANK (DE 102015219267 A1) and in further view of Caridis (US 6146678 A).
Regarding claim 4, Hardenburger as modified teaches the baking oven as claimed in claim 3, wherein:
at least some of the oven modules each have at least two receptacles (Figure 6; air fingers 210A, 205A, and 200A), with 
the respective baking space of the oven module being arranged between the receptacles (Hardenburger Annotated Figure 3; each of the baking spaces are located between two air fingers in each module), with the convection device having an arrangement of fans (Figure 5; fan box 80 contains fans 82 and 84), used to circulate the circulating air (Column 5 Lines 55-61; fans provide hot air circulation with baking chamber 20 and fan box 80), such that at least some of the baking oven modules are each equipped with at least one fan (Figure 2; each baking oven module is equipped with at least one fan).
See 112b rejection above for “case”.
Hardenburger as modified fails to teach:
at least some of the oven modules each have at least two receptacles for in each case one fan - 13 -Docket No.: RSH09-01configured to circulate the circulating air
Caridis teaches a method for cooking food products in an oven, wherein:
the oven has two receptacles (upper chamber 47 and lower chamber 45) for in each case one fan - 13 -Docket No.: RSH09-01configured to circulate the circulating air (Figures 2-3 Column 7 Lines 19-24 and Column 7 Lines 50-55; both the upper chamber 47 and the lower chamber 45 contains a blower assembly 48 which is used to discharge the air onto the food products 68).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hardenburger with Caridis and include a fan in each of the two receptacles. This would be done as it is difficult to use single blower assemblies to balance the flow of cooking air farthest removed from the blower (Caridis Column 2 Lines 8-26) and having independently controllable fans positioned in the upper and lower chambers permits a wide range of flow rates between the upper and lower chambers (Column 3 Lines 50-54).

Regarding claim 5, Hardenburger as modified teaches the baking oven as claimed in claim 4, wherein:
the convection device has an arrangement of the fans such that all of the oven modules of a conveyor baking space are equipped with at least one fan (Hardenburger Annotated Figure 3 and Figure 5; each oven module that contains a conveyor baking space is equipped with at least one fan).

Regarding claim 7, Hardenburger as modified teaches the baking oven as claimed in claim 4.
Caridis further teaches:
	the convection device has an arrangement of the fans such that the fans are alternatingly arranged on one side and on the other side of the baking spaces of the oven modules of one of the conveyor baking spaces (Figure 3; the fans of the convection device are alternatingly arranged on one side and on the other side of the conveyor belt where the food is being heated).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US 4965435 A) - blower mounted above or below a conveyor
Rijt (US 20170245671 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOEL M ATTEY/               Primary Examiner, Art Unit 3763